Deutsche Bank Trust Co. Ams. v Smith (2022 NY Slip Op 07437)





Deutsche Bank Trust Co. Ams. v Smith


2022 NY Slip Op 07437


Decided on December 28, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
LILLIAN WAN, JJ.


2020-08919
 (Index No. 20774/08)

[*1]Deutsche Bank Trust Company Americas, etc., respondent,
v David J. Smith, Jr., appellant, et al., defendants.


James F. Misiano, P.C., Brentwood, NY, for appellant.
Robertson, Anschutz, Schneid, Crane & Partners, PLLC (Stradley Ronon Stevens & Young, LLP, New York, NY [Adam Weiss], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant David J. Smith, Jr., appeals from an order of the Supreme Court, Suffolk County (Thomas F. Whelan, J.), dated September 2, 2020. The order denied that defendant's motion pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against him as abandoned and for leave to renew that branch of his prior motion which was pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against him as abandoned, which had been denied in an order of the same court dated September 26, 2018.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal must be dismissed as academic in light of our determination on a related appeal from an order of the same court dated September 26, 2018 (see Deutsche Bank Trust Co. Americas v Smith, _____ AD3d _____ [Appellate Division Docket No. 2019-13849; decided herewith]).
DUFFY, J.P., MALTESE, WOOTEN and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court